Citation Nr: 0007708	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
postoperative umbilical 
hernia repair.

2. Entitlement to an increased (compensable) rating for 
postoperative left inguinal 
hernia repair.

3. Entitlement to a 10 percent rating based on multiple 
noncompensable 
disabilities.

4. Entitlement to service connection for a panic disorder 
with major depression and 
a bipolar disorder. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1991. 

This matter originally comes before the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Huntington Regional 
Office Satellite Rating Board, which denied service 
connection for postoperative residuals of umbilical and left 
inguinal hernias; and a panic disorder with major depression 
and a bi-polar disorder.  An RO decision in March 1998  
granted service connection and assigned zero percent ratings 
for umbilical and left inguinal hernias, with an effective 
date of January 19, 1997; the veteran appealed for 
compensable ratings; and the RO also denied a compensable 
rating for multiple noncompensable disorders under 38 C.F.R. 
§ 3.324 (1999); and continued its denial of service 
connection for variously diagnosed psychiatric disorders.

The Board notes that the veteran has appealed the initial 
ratings assigned for his service-connected umbilical and left 
inguinal hernias; thus, appellate review must consider the 
applicability of a rating in excess of that currently 
assigned from the date of the original grant of service 
connection in each of the claims in question.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found), as 
opposed to a claim for an "increased rating".  While it is 
apparent that the RO has not developed this issue in light of 
Fenderson, it is otherwise neither alleged nor shown that 
consideration of the merits of the claim presented would 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected postoperative repair of 
an umbilical hernia is manifested by an asymptomatic scar 
with no residual functional impairment.

2.  The veteran's service-connected postoperative repair of a 
left inguinal hernia is manifested by an asymptomatic scar 
with no residual functional impairment or true 
hernia protrusion.

3.  The veteran's two service connected hernia disabilities 
are rated noncompensable, and they do not clearly interfere 
with normal employment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an increased (compensable) 
disability evaluation 
for service-connected residuals of an umbilical hernia repair 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Code 7339 (1999).

2. The criteria for entitlement to an increased (compensable) 
disability evaluation 
for service-connected residuals of a right inguinal hernia 
repair have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 7338 (1999).

3.  The criteria for a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.324 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

The veteran asserts that he is entitled to compensable 
evaluations for his umbilical and left inguinal hernias.  
These disabilities are both currently assigned a zero percent 
rating.

The service medical records show that the veteran underwent 
an umbilical herniorrhaphy in September 1990.  There were 
reportedly no operative complications and the veteran 
tolerated the procedure well.  He had a left inguinal hernia 
repaired at the same time.  Laboratory reports showed that 
specimens taken at the surgery were benign and consistent 
with a cord lipoma.  At separation, a military examiner noted 
the veteran's umbilical hernia repair was healed and there 
was no sequelae.  The veteran's left inguinal hernia appeared 
to have no sequelae.  

Since service, the veteran has undergone a VA examination in 
April 1997 that evaluated his postoperative hernias.  He 
reported that since his hernia surgery, he had difficulty in 
lifting heavy weight of about 50 pounds.  He also reported a 
pulling sensation with pain at the left testicle that became 
more sensitive upon exercise.  The examiner noted the veteran 
had only a scar of about 1-1/2 inches over the umbilicus and a 
scar the left inguinal area.  There was no objective 
indication that either scar was symptomatic or productive of 
any functional impairment.  He was diagnosed with status post 
umbilical repair and status post inguinal hernia repair.

The veteran's umbilical hernia has been assigned a 
noncompensable evaluation pursuant to the criteria set out in 
38 C.F.R. § 4.115, Diagnostic Code 7339.  That code provides 
that a postoperative ventral hernia with healed postoperative 
wounds, no disability, belt not indicated warrants a 
noncompensable rating.  A 10 percent evaluation is warranted 
where there is a small ventral postoperative hernia that is 
not supported by belt under ordinary conditions, or healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt.
The veteran's left inguinal hernia has been assigned a 
noncompensable evaluation pursuant to the criteria set out in 
38 C.F.R. § 4.115, Diagnostic Code 7338.  That code provides 
that a small inguinal hernia that is reducible or without 
true hernia protrusion warrants a noncompensable evaluation.  
A 10 percent evaluation is warranted where there is a 
postoperative recurrent inguinal hernia that is readily 
reducible  

The evidence here does not suggest that a compensable 
evaluation is warranted for either of the veteran's hernias.  
The veteran's umbilical hernia was described as showing scars 
and there was no disability described.  A belt was not 
indicated.  In the absence of a recurrent hernia, a 
symptomatic scar, or some functional impairment attributable 
to the umbilical hernia, a compensable rating is not 
warranted.  Further, the veteran's umbilical hernia has not 
been shown to have postoperative wounds with weakening of the 
abdominal walls.  Therefore, the veteran's disability does 
not warrant a 10 percent evaluation.

Further, the veteran's left inguinal hernia is small and 
reducible and without true hernia protrusion.  The hernia is 
not recurrent and there is no description of use of a truss 
or belt.  There is no objective medical evidence of a 
symptomatic surgical scar or any functional impairment 
attributable to the postoperative inguinal hernia.  
Therefore, a compensable evaluation is not warranted.

As the evidence of record indicates that the postoperative 
hernias have remained asymptomatic, the Board views the 
noncompensable ratings are applicable from the date of 
initial assignment, without the necessity of consideration of 
"staged ratings."  See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Multiple Noncompensable Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  See 38 C.F.R. § 3.324 (1999).  Evidence regarding 
the severity of the disorders is summarized above.  These 
service-connected disabilities are apparently permanent, 
separate, and are rated as noncompensably disabling.  
Significantly, however, the evidence does not establish that 
they clearly interfere with normal employability.  In fact, 
the veteran testified before the undersigned in September 
1999 that he was receiving Social Security benefits but that 
these benefits stemmed from a psychological disorder, for 
which he is not service-connected.  Accordingly, the Board 
concludes that the criteria for a 10 percent rating for 
multiple noncompensable service-connected disabilities are 
not met.


ORDER

The veteran's claims of entitlement to compensable 
evaluations for postoperative umbilical hernia repair and 
postoperative left inguinal hernia repair are denied.

Entitlement to a 10 percent evaluation for multiple 
noncompensable service connected disabilities is denied.


REMAND

With regards to the veteran's claim of entitlement to service 
connection for a panic disorder with major depression and a 
bipolar disorder, the Board notes that further development is 
necessary before review can proceed.

The veteran has indicated that he was seen on several 
occasions while on active duty for psychiatric complaints, 
including anxiety, to include being evaluated while aboard 
ship.  The available service medical records show no 
psychiatric disorder, but there is no indication that the RO 
searched for alternative records, such as ship logs or 
morning reports.  At his personal hearing before the 
undersigned in September 1999, the veteran testified that he 
had recently been awarded Social Security Administration 
(SSA) benefits for his psychological disorder.  He testified 
further that, during the course of the examinations for SSA 
benefits, he had been told that his problems could be related 
to his period of active service, specifically his exposure to 
chemicals and fumes while aboard ship.  The undersigned held 
this case in abeyance for up to 30 days in order to obtain 
these records but the records have not been added to the 
claims file.  

The United States Court of Appeals for Veterans Claims 
(Court) (formerly the United States Court of Veterans 
Appeals), has held that the VA has a statutory duty to assist 
the veteran in obtaining military records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Furthermore, in 
Cuevas v. Principi, 3 Vet. App. 542- 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
which support the veteran's case.  These records have been 
asserted to have significant probative value in determining 
whether service connection for the disability at issue may be 
granted.  

As to the Social Security records, the veteran suggested that 
some of the medical evidence tends to support his claim that 
his psychiatric disorder began during or is causally linked 
to active service.  The Court held in Lind v. Principi, 3 
Vet. App. 493, 494 (1992), the VA should attempt to obtain 
records from other Federal agencies, including the SSA, when 
the VA has notice of the existence of such records.  Thus, 
the RO must request complete copies of the SSA records 
utilized in awarding the decedent disability benefits.

The veteran underwent a psychiatric examination in April 
1997, which resulted in a diagnosis of panic disorder with 
comorbidity of major depression.  While the examiner did not 
specifically link the veteran's psychiatric disorder to 
service, a history of inservice psychiatric symptomatology 
necessitating evaluation was noted, which is consistent with 
the veteran's statements noted above.  It is the veteran's 
believe that that should be additional service medical 
records available that confirm his testimony regarding 
evaluation of psychiatric symptoms and additional medical 
evidence from the Social Security Administration that 
supports his claim that his current psychiatric disorders are 
etiologically related to the symptoms he had while on active 
duty.  It is again pertinent to note that both sets of 
records are held by federal government agencies.

Under these circumstances, it is the Board's judgment that 
this case must be REMANDED to the RO for the following 
development:

1.  The RO should make another search for 
service medical records of the veteran 
using all available sources, and 
documenting all efforts undertaken.  Of 
particular interest are records of any 
treatment while the veteran was aboard 
ship including the ship's logs, morning 
reports, and sick call records.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  If and only if any service medical or 
personnel records are obtained that 
reflect that the veteran was evaluated 
for psychiatric symptoms while on active 
duty, and/or if any of the medical 
records from the Social Security 
Administration suggest the contended 
causal link as alleged, the RO should 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
determining the etiology and approximate 
onset date of any current psychiatric 
disability that may be present.  The 
examiner must opine whether it is at 
least as likely as not that any 
psychiatric disorder that is present 
began during service; if a psychotic 
disorder whether it was present within 
one year of service; or whether any 
current disability is causally linked to 
any incident of active service.  All 
indicated tests should be accomplished.  
The claims file must be made available to 
the psychiatrist for his or her review.  

4.  Thereafter, the RO should 
readjudicate the appellant's claim based 
on the additional evidence received.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



